      Case 1:15-cr-00042-DLC Document 45 Filed 07/23/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 UNITED STATES OF AMERICA,               :
                                         :
                -v-                      :             15cr042 (DLC)
                                         :
 SIMEON FRITH,                           :                 ORDER
                          Defendant.     :
                                         :
 --------------------------------------- X


DENISE COTE, District Judge:

     By sealed letter of July 22, 2020, the Government requested

that the two Assistant United States Attorneys representing the

Government in this case be permitted to participate

telephonically in the in-person sentencing scheduled for Friday,

August 7, 2020 at 10:00 a.m.     Defense counsel consents to the

Government’s request.

     Accordingly, it is hereby

     ORDERED that the Government’s request is granted.          The two

Assistant United States Attorneys may participate telephonically

in the in-person sentencing proceeding.

     IT IS FURTHER ORDERED that another Assistant United States

Attorney with familiarity with this case is required to be

present in person at the sentencing.      The Government shall
         Case 1:15-cr-00042-DLC Document 45 Filed 07/23/20 Page 2 of 2



promptly identify who will be attending the in person sentencing

on behalf of the Government.


Dated:      New York, New York
            July 22, 2020

                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       2
